Citation Nr: 1600647	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable initial disability rating for residuals of a right ear injury.  

4.  Entitlement to an effective date earlier than June 24, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to a disability rating in excess of 60 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than June 26, 2015 for the grant of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served with the Massachusetts Army National Guard.  She served on active duty from February 1979 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2007, August 2012, and July 2015 from the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2007 decision denied service connection for headaches and bilateral hearing loss and granted service connection for residuals of a right ear injury.  The August 2012 decision granted the claim for entitlement to a TDIU.  The July 2015 rating decision denied an increased rating for PTSD and granted eligibility for Dependents' Educational Assistance effective June 26, 2015.  

In October 2015, the Veteran testified at a Board hearing.

The issue of entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD, has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for PTSD and for an earlier effective date for the grant of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At her October 2015 hearing, the Veteran withdrew her appeal as to the issues of entitlement to service connection for bilateral hearing loss and headaches and entitlement to an increased rating for residuals of a right ear disability.  

2.  The RO granted service connection for PTSD in a December 2010 rating decision, assigning an effective date of August 24, 2005.  The Veteran did not appeal the effective date or the evaluation assigned.  

3.  The Veteran's claim for a TDIU was received by the RO on June 24, 2011. 

4.  There is no evidence that the Veteran filed a formal or informal claim for TDIU benefits prior to June 24, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to a compensable initial rating for residuals of a right ear injury have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2015).

4.  The criteria for an effective date earlier than June 24, 2011 for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to her TDIU claim, the appeal arises from a disagreement with the initially assigned effective date following the grant of a TDIU.  As the claim was substantiated and the Veteran is now appealing a downstream issue, section 5103(a) notice is no longer required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Though the Veteran underwent a VA examination germane to the claim on appeal, analyzing the adequacy of that examination is unnecessary, as the claim centers on the effective date assigned.  Thus, VA's duty to assist has been met.

As to the Veteran's other claims, as she is withdrawing them, no discussion of the duties to notify or to assist is warranted.  
II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At her October 2015 hearing, the Veteran and her representative asked to withdraw her appeals on the issues of entitlement to service connection for bilateral hearing loss and headaches and entitlement to an increased initial rating for residuals of a right ear disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeals of these issues, and the Veteran's claims must be dismissed.  

III.  Earlier Effective Date for a TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Given this legal framework, the Board must answer two questions: first, is there evidence of an increase in disability warranting a TDIU finding in the year preceding her June 24, 2011 claim; and second, is there any evidence that the Veteran filed a claim for a TDIU (either formal or informal), prior to June 24, 2011? 

As to the first question, though the Veteran only filed her claim in June 2011, the evidence shows that her service-connected disabilities had rendered her unable to secure or follow a substantially gainful occupation for many years prior to that point.  For instance, a July 2012 letter from the Veteran's private physician J.W., MD, noted that she had been treating the Veteran for her PTSD since 2007.  Dr. J.W. stated that, despite improvement in her psychiatric disorder, the Veteran "still has difficulty interacting with people consistently and it is hard to imagine her being able to work every day."  A March 2009 SSA decision shows that she was considered to be disabled due at least in part to her psychiatric disability as of September 7, 2006

"It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  As the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation for more than a year prior to her claim, an earlier effective date is precluded under 38 C.F.R. § 3.400(o)(2).  

As to the second question, there is no evidence that the Veteran filed a claim for a TDIU, either formal or informal, prior to June 24, 2011.  In making this determination, the Board has closely reviewed all communication from the Veteran and her attorney with VA, as well as the Veteran's private and VA medical treatment records.  The Board can find no evidence that the Veteran sought a TDIU or alleged that her service-connected disabilities precluded her from securing or following a substantially gainful occupation prior to her June 2011 claim.  

Indeed, prior to June 2011 and the evidence developed thereafter, the Veteran did not contend that her service-connected disabilities rendered her unemployable.  At a February 2010 VA PTSD examination, for instance, the Veteran stated that she had not worked since 2004, as she could not lift heavy weights following her gall bladder surgery.  Absent any evidence that the Veteran attributed her unemployment to her service-connected disabilities prior to June 2011, the Board cannot find that she filed a formal or informal claim for a TDIU prior to that date.

The Veteran's attorney contends that, since the Veteran's TDIU is based on the Veteran's PTSD, the effective date for the grant of her TDIU should be concurrent with the grant of service connection for PTSD.  He argues that, under Rice v. Shinseki, the Veteran's claim for PTSD necessarily includes the issue of entitlement to a TDIU.  22 Vet. App. 447 (2009).  A review of the history of that claim shows why this argument fails.  

In Rice, the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Id at 453-54.  

The Veteran first filed an informal claim for benefits on August 24, 2005.  Though her claim for service connection for a psychiatric disorder was initially denied, the RO granted the claim in a December 2010 rating decision.  The RO assigned a 60 percent disability rating (finding that, though the Veteran's symptoms qualified her for a 70 percent rating, the Veteran had a preexisting psychiatric disorder considered to be 10 percent disabling, requiring a diminution in her evaluation) effective the date of her informal claim.  

Following this December 2010 decision, however, the Veteran did not file a notice of disagreement with either the effective date or the rating assigned.  Pursuant to Rice, had the Veteran filed such a notice of disagreement, the Board could have considered both whether she was entitled to an increased rating for her PTSD and, derivative to that, whether she was entitled to a TDIU.  The failure to file a notice of disagreement extinguishes the Veteran's claim, however, and the Board must therefore be bound by the law and regulations concerning effective dates for TDIU independent of any underlying increased rating claim.  The lack of an underlying claim for an increased rating for PTSD distinguishes this case from Rice, and it precludes the Board from assigning an effective date for the grant of her TDIU in conjunction with the grant of service connection for PTSD.   

In summary, the Board finds that it is not factually ascertainable that the Veteran was first unemployable in the year prior to her June 2011 claim.  The Board further finds that there is no evidence that the Veteran filed a formal or informal claim for a TDIU prior to June 2011.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved, and an effective date prior to June 24, 2011 for the grant of a TDIU is not warranted.  


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal of the issue of entitlement to service connection for headaches is dismissed.  

The appeal of the issue of entitlement to a compensable initial rating for residuals of a right ear injury is dismissed.  

An effective date earlier than June 24, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities is denied.  


REMAND

The Veteran's remaining claims must be remanded.  In May 2015, the Veteran filed a claim for an increased rating for her service-connected PTSD.  In a July 2015 rating decision, the RO denied such an increased rating, but it did grant entitlement to DEA benefits effective June 26, 2015.  

The Veteran filed a notice of disagreement with this rating decision in August 2015.  Though it is not clear with what aspect of the grant of DEA benefits the Veteran disagrees, the Board presumes that it is with the effective date assigned for this grant.  On remand, the Veteran's attorney may clarify the issue if necessary.  To date, the RO has not issued a statement of the case as to these issues.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for these claims, they must be remanded.  

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran regarding issues number 5 and 6 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


